Citation Nr: 0427242	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  01-101 25	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1967 to October 1969.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2000 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2002, the 
veteran requested a hearing before the Waco Decision Review 
Officer (DRO) and a Travel Board hearing.  In May 2002, he 
cancelled the DRO hearing.  In September 2002, he failed to 
report for his Travel Board hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his right knee in 
Vietnam and was treated on a hospital ship.  He claims that a 
couple of months later he reinjured the right knee and was 
treated in Japan and then Florida for his knee injury.  He 
claims to have experienced problems with his right knee ever 
since his injury.  Service Medical Records do show treatment 
for a knee in Japan and Florida, but are inconsistent as to 
which knee was injured.  A report dated in August 1969 noted 
complaints of a locked right knee that was painful on motion.  
It was also noted that he first injured the right knee one to 
two months prior to this report.  An x-ray of the right knee 
was negative, and the impression was torn lateral meniscus.  
A few days later, the veteran was medevaced to the U.S. Naval 
Hospital in Yokosuka, Japan and admitted to the orthopedic 
service there.  It was noted that he injured his left knee 
about one month prior to admittance in a twisting movement 
while in Vietnam.  Physical examination was negative.  He was 
discharged with a diagnosis of ligamentous injury of the left 
knee.  He was then medevaced to the Untied States, rather 
than being returned to Vietnam for his remaining two weeks of 
duty.  He was admitted to the U.S. Naval Hospital in 
Pensacola, Florida and placed on full ambulation.  Physical 
examination was negative.  Both knees had full ranges of 
motion without any tenderness, joint instability, edema, or 
erythema of the joints.  In September 1969, the diagnosis was 
changed to ligamentous injury to the left knee, resolved.  

The impression on an October 1998 x-ray report was that there 
was no evidence of a recent fracture, fluid was present 
within the joint space, and there were mild patellar 
degenerative changes.  In October 1998 right knee septic 
arthritis from methicillin-resistant staphylococcus aureus 
was also diagnosed.  Later that month, the veteran underwent 
another arthroscopic irrigation and debridement.  A letter 
from Dr. J.S.E. dated in January 2000, reports degenerative 
joint disease and suggests the possibility of a total knee 
replacement.  Treatment notes from Dr. K.W.R. noted that the 
veteran injured his right knee while serving in Vietnam and 
has had problems ever since then.  The impression on an x-ray 
was osteoarthritis in the right knee and a history of sepsis, 
methicillin resistant staphylococcus aureus in the right 
knee.  The assessment on a January 2001 report from the 
Dallas VA Medical Center was significant degenerative joint 
disease on the right knee.  

In light of the current diagnosis of a right knee disorder 
and the documented injuries in service, exploration whether 
there is a nexus between the two is indicated.  

The veteran failed to report to two previously scheduled VA 
examinations.  VA regulations provide that individuals for 
whom medical examinations have been authorized and scheduled 
are required to report for such examination. 38 C.F.R. 
§ 3.326(a).  VA regulations also address the consequences of 
a failure to report for a scheduled VA medical examination, 
and provide that when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination, and a claimant, 
without good cause, fails to report for such examination in 
an original compensation claim, the claim shall be rated 
based on the evidence of record. 38 C.F.R. § 3.655.  Here, 
that would mean denial, as nexus of current right knee 
disability to service is not adequately shown.  On his 
November 2001 Form 9, the veteran indicated that he did speak 
with someone regarding a VA examination, but was never 
notified as to when the examination was to take place.  The 
record is not inconsistent with this explanation in that 
there is documentation of a conversation taking place, but no 
documentation that the veteran was notified to report for 
examination.  He appears to have shown good cause for not 
reporting for the prior scheduled examinations, and another 
attempt to have him examined is indicated.  

It appears that some pertinent postservice medical records 
may be outstanding.  The earliest record on file is from 
Irving Orthopedics and Sports Medicine, and is dated in 
October 1998.  The record makes a reference to an earlier 
surgical procedure on the veteran's right knee.  As earlier 
treatment records may contain information pertinent to the 
claim, they must be secured.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ask appellant to identify 
all healthcare providers that have 
treated him for any right knee disability 
since service.  The RO must obtain 
complete treatment records from all 
identified treatment sources.  The 
veteran must assist in this development 
by providing the requested identifying 
information and any necessary releases.  
He should be advised of the provisions of 
38 C.F.R. § 3.158, and that the claim may 
be processed under those provisions 
should he fail to cooperate.   

2.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
nature and etiology of any knee 
disability the veteran may have.  The 
veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination. The examiner should 
provide a diagnosis for the appellant's 
current knee disability, and opine 
whether it is at least likely as not 
that such disability was caused by an 
injury in service.  The examiner should 
explain the rationale for any opinion 
given.  
The RO should document for the record 
the notice to the veteran informing him 
of the scheduled VA examination, and 
should also notify him of 38 C.F.R. 
§ 3.655 (which provides that when a 
veteran fails to report for an 
examination scheduled in connection 
with an original compensation claim, 
the claim will be decided based on the 
evidence of record).  

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have 
the opportunity to respond.  The case 
should then be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


